 

Case 1:20-cr-00561-VM Document 11 Filed 12/01/20 Page 1of1

 

UNITED STATES DIETRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF ABACRICA,

TRIE CONFERENCE

~agaiist-

a CRG IO}
Michacl Carrane Lo CK gel (vil)

Defendant(s}.

Befendant _ “Michael Carrone _ hereby voluntarily consents to

participate in the following proceeding via videoconferentlng or X__ teleconferencing:

 

initial Appearance Before 2 dudiclal Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

   

   

banbel, Cham Se

_. Sle Before a fudick

 

Defendant's Signature eS
Uudge may obtain verbal consent on

Record and Sign for Defendant)
Michael Carrone Joseph DiBenedetio

Print Defendant's Name Print Counsel's Name

 

 

   
   

This proceeding was conducted by reliable vi ideo or telept one conferencing be

tele 2620

Date U.S. District toe Magistrate juclae

 

 

 
